Citation Nr: 0712475	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 23, 1943, to July 
10, 1943.  He died in May 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of December 2002.  In April 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  The 
case was remanded for additional development in August 2005.


FINDINGS OF FACT

1.  The veteran had less than 90 days of full-time active 
duty.  

2.  The veteran was not in receipt of, or entitled to 
receive, VA compensation or retirement pay at the time of his 
death.  


CONCLUSION OF LAW

The criteria for basic eligibility for death pension benefits 
have not been met.  38 U.S.C.A. §§ 1521, 1541 (West 2002); 38 
C.F.R. § 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for death pension benefits was denied 
on the basis that the veteran did not have the requisite 
wartime service.  Applicable VA laws and regulations 
stipulate that in order for the surviving spouse of a veteran 
to be entitled to death pension benefits, the veteran shall 
have served on active for 90 days or more during wartime, or 
commencing or ending during wartime.  If the period of active 
service is less than 90 days, eligibility may be established 
if the veteran was separated from service due to a service-
connected disability, or was, at the time of death, receiving 
or entitled to receive compensation or retirement pay for a 
service-connected disability based on wartime service.  38 
U.S.C.A. §§ 1541(a), 1521(j); 38 C.F.R. § 3.3(a)(3), (b)(4).

The veteran had active service from April 23, 1943, to July 
10, 1943, a period of 79 days, less than the 90 days needed 
to qualify for pension benefits.  The appellant argues, 
first, that the veteran had additional travel time which 
should be counted.  The term "active duty" also includes 
authorized travel to or from full-time duty in the Armed 
Forces.  38 U.S.C.A. § 101(21)(E) (West 2002); see also 
38 C.F.R. § 3.6(b)(6) (2006).  Additionally, a person 
discharged or released from a period of active duty shall be 
deemed to have continued on active duty during the period of 
time immediately following the date of such discharge or 
release from such duty determined by the Secretary concerned 
to have been required for him or her to proceed to his or her 
home by the most direct route, and, in all instances, until 
midnight of the date of such discharge or release.  
38 U.S.C.A. § 106(c); 38 C.F.R. § 3.6(b)(7) (2006).  

Service department records show that the veteran was inducted 
into service on April 16, 1943, at Fort McPherson, Georgia, 
and that he reported for active duty on April 23, 1943, at 
Jefferson Barracks, Missouri.  The appellant argues, in 
essence, that the 7-day period from April 16 to April 23 
should be considered to be authorized travel time, and, 
moreover, that this length time should be used to determine 
his required period of service.  She also argues travel time 
should be added after his discharge from active duty.  Adding 
this travel time, each way, onto his verified active duty 
would give the veteran more than 90 days of active service.  

In October 2002, the service department was unable to verify 
whether the veteran had authorized travel time, noting that 
this was a fire-related case.  While VA has a heightened duty 
to assist and obligation to explain its findings and 
conclusions and to carefully consider the benefit of the 
doubt rule in such cases, the legal standard for proving a 
claim is not lowered.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); Russo v. Brown, 9 Vet. App. 46 (1996).  

The service department did in fact verify the veteran's 
active service as from April 23, 1943, to July 10, 1943.  
While he was inducted earlier, on April 16, 1943, the date of 
induction is not the same date that the veteran entered onto 
active duty, according to the service department documents.  
The reason for this is unknown, but during World War II, 
inductees were typically given a period of time after 
induction and before they had to report for active duty to 
get their affairs in order.  There is, in any event, no 
evidence that the 7 days was a period of authorized travel 
from his home of record, in Rydal, Georgia, to Jefferson 
Barracks, Missouri, 513 miles away, nor is there any basis to 
presume that this was authorized travel.  Indeed, the law 
provides only limited circumstances (including disease or 
injury) where individuals ordered onto active duty who are 
injured before final acceptance onto active duty, may be 
considered to have been on active duty.  See 38 U.S.C.A. 
§ 106(b); 38 C.F.R. § 3.7(o) (2006) (a person who has been 
selected or drafted for active service, and has reported 
according to a call from the person's local draft board and 
before final rejection, is considered to have been on active 
duty, under specific, limited circumstances, including 
sustaining injury or disease during this period).   

Moreover, in April 2006, the Department of Defense informed 
VA that the estimated travel time for travel from Jefferson 
Barracks, Missouri, and Rydal, Georgia, in July 1943 was one 
day.  VA is bound by the service department's verification of 
the veteran's service.  The law explicitly requires that the 
"Secretary concerned," in this case, the Secretary of the 
Army, verify any travel time.  38 U.S.C.A. §§ 105(25)(A), 
106(c).  Where service department certification is required, 
the service department's decision on such matters is binding 
on the VA.  See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 
1997); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  If the 
service department refuses to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA.  Soria.  
Consequently, the veteran's active duty for pension purposes 
was less than 90 days, even considering any possible travel 
time.  

The veteran was not in receipt of VA compensation or 
retirement pay at the time of his death.  The appellant also 
argues, however, that the veteran was "entitled to receive" 
compensation at the time of his death.  See 38 U.S.C.A. 
§ 1541.  She alleges that the veteran's enuresis, which 
resulted in his discharge, was aggravated by service.  
However, she does not possess the medical expertise necessary 
to make such a determination.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Service medical records show that in 
June 1943, approximately seven weeks after entering active 
service, the veteran was hospitalized for 10 days of 
observation of enuresis.  In July 1943, he was discharged 
under a Certificate of Disability for Discharge, due to 
enuresis, nocturnal, severe, of undetermined cause.  The 
Board of Medical Examiners found that enuresis was not 
incurred in the line of duty, due to advanced symptoms and 
short term of service.  It was manifested by history of 
existence of disability since early childhood and by present 
findings of nightly episodes of bedwetting, confirmed by 
observation by Medical Officers during the veteran's 
hospitalization.  The Medical Board found that the disability 
was not aggravated by military service.    

In July 1943, the veteran filed a claim for service 
connection, alleging kidney trouble since childhood that had 
become worse due to the exercise and training required by 
Army life.  In October 1943, the RO denied service connection 
for nocturnal enuresis, and the veteran did not appeal that 
decision; accordingly, it is final.  38 U.S.C.A. § 7105.  
This decision can only be overturned on the basis of clear 
and unmistakable error (CUE), which has not been alleged in 
this case.  See Marso v. West, 13 Vet. App. 260 (1999).  
(final decisions during the veteran's lifetime are 
controlling unless the survivor establishes CUE).  
Consequently, the veteran was not separated from service due 
to a service-connected disability, nor was he, at the time of 
death, entitled to receive compensation for a service-
connected disability based on wartime service.  See 38 
U.S.C.A. § 1541(a).  

Accordingly, as the veteran had less than 90 days of wartime 
service, including any applicable travel time, and the 
veteran was not separated from service due to a service-
connected disability, or receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability based on wartime service, basic eligibility for 
non-service-connected pension benefits is not established.  
Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In cases where the decision 
rests on the interpretation and application of the relevant 
law, the Veterans Claims Assistance Act of 2000 does not 
apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  

Nevertheless, VCAA-compliant notice was provided in a letter 
sent to the claimant in April 2004, which advised the 
claimant of the information necessary to substantiate the 
claim for death pension benefits, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  She was also told to provide any relevant 
evidence in her possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice was 
followed by readjudication of the claim in an April 2006 
supplemental statement of the case.  As there is no rating or 
effective date assigned as a result of this decision, the 
failure to provide notice of these two elements is harmless 
error.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 3.159.  

Moreover, service medical records have been obtained.  
Although the service department was unable to verify whether 
the veteran had been authorized travel time, the service 
department provided, in April 2006, the length of time he 
would have been allowed for travel to his home from the place 
of discharge.  The appellant testified at a Board 
videoconference hearing in April 2005, and has not identified 
the existence of any other potentially relevant records.  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  


ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.

____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


